
	

115 SRES 597 IS: Urging the release of information regarding the September 11, 2001, terrorist attacks upon the United States.
U.S. Senate
2018-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 597
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2018
			Mr. Blumenthal (for himself, Mr. Schumer, Mrs. Gillibrand, Mr. Murphy, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Urging the release of information regarding the September 11, 2001, terrorist attacks upon the
			 United States.
	
	
 Whereas tens of thousands of pages of documents relating to the September 11, 2001, terrorist attacks upon the United States remain classified by the Federal Government;
 Whereas the contents of these documents are necessary for a full public understanding of the events and circumstances surrounding the September 11, 2001, terrorist attacks;
 Whereas the decision to maintain the classified status of many of these documents prevents the people of the United States from having access to information about the September 11, 2001, terrorist attacks, including the involvement of certain foreign governments in the attacks; and
 Whereas the people of the United States and the families of the victims of the September 11, 2001, terrorist attacks deserve full and public disclosure of the events surrounding the attacks: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)documents related to the events of September 11, 2001, should be declassified to the greatest extent possible; and
 (2)the survivors, the families of the victims, and the people of the United States deserve answers about the events and circumstances surrounding the September 11, 2001, terrorist attacks upon the United States.
			
